UNITED STATES DISTRICT COURT 2019 JUN 27 PM be TI
SOUTHERN DISTRICT OF GEORGIA 401 JUN i
SAVANNAH DIVISION

 

UNITED STATES OF AMERICA )
v. 4:19-cr-00019-4
JAMARAE CAMPBELL,
Defendant.

ORDER GRANTING LEAVE OF ABSENCE

Defendant, JAMARAE CAMPBELL’s counsel, STEPHANIE O. BURGESS, having filed
her Motion for Leave of Absence and having served all parties thereto;

IT IS HEREBY ORDERED that said Motion for Leave of Absence for the following dates:
July 12, 2019, July 20, 2019 — July 27, 2019, September 18, 2019 — September 21, 2019, October

18, 2019 — October 28, 2019, and December 3, 2019 — December 6, 2019, is GRANTED.

this 27-He-way of June, 2019.
[Gubogbor Z. flix

CHRISTOPHER L. RAY
U.S. MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
